KNOLL, Judge,
concurring.
In my view, Janelle’s admission that David was not the father of the child is not a judicial confession because it is against public policy. Beard v. Vincent, 174 La. 869, 141 So. 862 (1932). In the Beard case, in addressing this issue, the Supreme Court stated 141 So. at pages 864-865:
“It is true that judicial confession is full proof against him who made it. C.C. Art. 2291 [now, LSA-C.C. Art. 1853]. But, if he be prohibited by the highest considerations of good order and public policy from making such confession, it could not be contended seriously that it had the least effect. The same considerations which prohibited it will ignore it as never having had an existence.”
Such statements have the force of bastardizing a child for whatever motive of the “confessor” and are not sufficient to prove paternity. Therefore, Janelle’s admission should be ignored. Accordingly, I concur in the reversal of this judgment and remanding this case for a new trial.